No. 99-20275
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20275
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SAMUEL LLOYD DEBLASIO,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-79-1
                        --------------------
                           March 27, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Samuel Lloyd Deblasio, federal inmate #68209-079, appeals

the district court’s denial of his motions for a new trial and

for a default judgment.   Deblasio’s motions for disclosure of

grand jury transcript and/or dismissal of indictment, release

pending appeal, disclosure of information regarding disbursement

of funds, and leave to inspect contents of sealed envelope are

DENIED.   Deblasio’s motions to supplement motion for disclosure

of grand jury transcript and for leave to file a brief in excess

of the page limit in support of motion for disclosure of grand


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-20275
                                 -2-

jury transcript are GRANTED.

     Deblasio’s motion for a new trial is not based on newly

discovered evidence.    See United States v. Medina, 118 F.3d 371,

373 (5th Cir. 1997); United States v. Ugalde, 861 F.2d 802, 808

(5th Cir. 1988).   The motion was untimely.   See Fed. R. Crim.

P. 33.   The district court did not abuse its discretion by

denying the motion.    See Medina, 118 F.3d at 372.

     Deblasio has abandoned any challenge to the denial of the

motion for a default judgment.    See United States v. Still, 102
F.3d 118, 122 n.7 (5th Cir. 1996)(issues not argued in the brief

on appeal are abandoned).

     AFFIRMED; MOTIONS FOR DISCLOSURE OF GRAND JURY TRANSCRIPT,

RELEASE PENDING APPEAL, DISCLOSURE OF DISBURSEMENT INFORMATION,

AND LEAVE TO INSPECT CONTENTS OF ENVELOPE DENIED; MOTIONS TO

SUPPLEMENT AND FOR LEAVE TO FILE BRIEF IN EXCESS OF PAGE LIMIT

GRANTED.